By the Court, Bronson C. J.
A district tax should be assessed, and the tax list made out by the trustees, within one month after the meeting at which the tax was voted. (1 R. S. 483, § 82.) Neither of the tax lists in this case was made out in season. But there are no negative words in the statute, such as would necessarily make it imperative; and in such a case, for the benefit of the public, the act may be done after the time has elapsed—the statute, as to time, being regarded as directory only. Pond v. Negus, (3 Mass. 230,) is a case directly in point; and we have approved of that decision. (The People v. Allen, 6 Wend. 486. And see Rex v. Sparrow, 2 Str. 1123; Striker v. Kelly, 7 Hill, 9.) The plaintiff relies on the case of Gale v. Mead, (4 Hill, 109;) but there the tax list was made out before the tax had been finally voted; and consequently the principle which has been mentioned could not be applied. Had it appeared in this case that there was a change in the taxable persons or property in the district between the expiration of the month and the time the tax list was made out, a different question would have been presented. But it does not appear that there was any such change, or that the plaintiff was in any way injured by the delay.
Judgment affirmed.